Detailed Action
Status of Claims
In response to the communication filed 10/06/2022. Claims 1-26 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2022 has being considered by the examiner.
Drawing Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “outlet portion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the inventor or
a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and
distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the
inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards
as the invention.

Claim 5
Claim 5 recites the limitation “a seal element that engages internal surfaces of the valve chamber” in line 2 of claim 5. It is unclear how a seal element would engage multiple internal surfaces of the valve chamber. Examiner assumes for clarity, the seal element is engaged to one internal surface of the valve chamber. 
Claim 5 is rejected on this basis.
Claim 6 is rejected for depending on a rejected claim. 
	 

	Claim Rejections – 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6,9-15, and 18-24 are rejected under 35 U.S.C. 102(b)(1)(a) as being anticipated by Olguin (US Pub No 20200157917).
In regards to claim 1, Olguin teaches: A valve comprising: a body (102, 140, and 260) including a wall having an outer surface (Fig 6 outer surface of 260 and 102), an inner surface (inside surface of 260 and 102) defining a passage (104 and inside of 102 along its length), an opening (124) extending from the passage through the outer surface, the outer surface including a recess (recess created by the combination of 102 end, 148 and 260 shoulder Fig 3); an annular valve sleeve (180) arranged in the passage and selectively positioned over the opening (124), the annular valve sleeve (180) including a central passage (180 inside passage) that is fluidly exposed to the passage (104); and a valve actuator module (300) detachably mounted (128 [0046]) in the recess (Fig 10 mounted in a recess created by the combination of 102, 140 and 260 [0046] discloses 140 is releasably coupled to 102), the valve actuator module including a housing (220) having an inlet (240) fluidically exposed to the passage (104), an outlet (230) fluidically exposed to the valve sleeve (Fig 10) and a valve member (404) arranged between the inlet and the outlet (Fig 6 [0063]) the valve member including an actuator delay mechanism (Fig 9 (344) [0059]).

In regards to claim 2, Olguin teaches: the body includes an inlet portion (274), an outlet portion (150), and an activation passage extending there between (222), the inlet portion being exposed to the inlet and the outlet portion being exposed to the valve actuator module. (Fig 10)

In regards to claim 3, Olguin teaches: the actuator delay mechanism includes a J-track member (344) operable to shift the valve member past the outlet following a predetermined number of pressure cycles (Fig 9) [0059]. 

In regards to claim 4, Olguin teaches: the housing includes a valve chamber (239) having a first end (302 face) exposed to the inlet (274), a second end (390) the outlet (230) being spaced from the second end. (Fig 10)

In regards to claim 5, Olguin teaches: the valve member includes a seal element (414) that engages internal surfaces of the valve chamber [0056] [0062].  

In regards to claim 6, Olguin teaches: a spring (322) arranged between the second end and the seal element (Fig 10) [0061].  

In regards to claim 9, Olguin teaches: the valve defines a toe sleeve (100) [0060].  

In regards to claim 10, Olguin teaches: A resource exploration and recovery system comprising: a surface system (14); a subsurface system (Fig 1) including a well bore (12) extending into a formation (3), the well bore having a toe ((20) [0041] describing the systems above); a tubular string (16) extending from the surface system into the well bore toward the toe (Fig 1), the tubular string supporting a valve comprising [0041]: a body (102, 140, and 260) including a wall having an outer surface (Fig 6 outer surface of 260 and 102), an inner surface defining a passage (inside surface of 260 and 102), an opening (124) extending from the passage through the outer surface, the outer surface including a recess (recess created by the combination of 102 end, 148 and 260 shoulder Fig 3); an annular valve sleeve (180) arranged in the passage and selectively positioned over the opening (124), the annular valve sleeve (180) including a central passage (180 inside passage) that is fluidly exposed to the passage (104); and a valve actuator module (300) detachably mounted (128 [0046]) in the recess (Fig 10 mounted in a recess created by the combination of 102, 140 and 260 [0046] discloses 140 is releasably coupled to 102), the valve actuator module including a housing (220) having an inlet (240) fluidically exposed to the passage (104), an outlet (230) fluidically exposed to the annular valve sleeve (Fig 10), and a valve member (404) arranged between the inlet and the outlet (Fig 6 [0063]), the valve member including an actuator delay mechanism (Fig 9 (344) [0059]).

In regards to claim 11, Olguin teaches: the body includes an inlet portion (274), an outlet portion (150), and an activation passage extending therebetween (222), the inlet portion being exposed to the inlet and the outlet portion being exposed to the valve actuator module.  (Fig 10)

In regards to claim 12, Olguin teaches: the actuator delay mechanism includes a J-track member (344) operable to shift the valve member past the valve outlet following a predetermined number of pressure cycles (Fig 9) [0059]. 

In regards to claim 13, Olguin teaches: the housing includes a valve chamber (239) having a first end (302 face) exposed to the inlet (274), a second end (390) the outlet (230) being spaced from the second end. (Fig 10)

In regards to claim 14, Olguin teaches: the valve member includes a seal element (414) that engages internal surfaces of the valve chamber [0056] [0062].  

In regards to claim 15, Olguin teaches: a spring (322) arranged between the second end and the seal element (Fig 10) [0061]. 

In regards to claim 18, Olguin teaches: the valve defines a toe sleeve (100) [0060].  

In regards to claim 19, Olguin teaches: A method of selectively shifting an annular valve sleeve (180) having a central passage (203), the method comprising: detachably mounting a valve actuator module (300) to a tubular [0045]; applying a fluid force through the tubular (104) into an inlet (240) of the valve actuator module [0056]; shifting a valve member (404) arranged in a valve chamber (239) of the valve actuator module allowing the fluid to pass from the inlet to an outlet (230) of the valve actuator module [0054]; applying the fluid pressure from the outlet to the an annular valve sleeve arranged in the tubular [0066]-[0067]; and shifting the annular valve sleeve with the fluid pressure. [0068]

In regards to claim 20, Olguin teaches: detachably mounting (Fig 10 mounted in a recess created by the combination of 102, 140 and 260) the valve actuator module includes bolting (128) an actuator housing (220) to an outer surface of the tubular. (Fig 2) [0046]

In regards to claim 21, Olguin teaches: applying fluid pressure to the inlet includes directing fluid pressure onto a valve member arranged in a valve chamber. [0056]

In regards to claim 22, Olguin teaches: directing fluid pressure onto the valve member compresses a spring (322) in the valve chamber.  [0072]

In regards to claim 23, Olguin teaches: shifting the valve member includes applying pressure cycles to the valve actuator module. [0006] [0091]

In regards to claim 24, Olguin teaches: applying pressure cycles includes shifting a pin (360) through a J-slot member (344) arranged in the valve chamber. (Fig 10) 

Response to Arguments
Applicant’s arguments with respect to claims 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 7-8, 16-17, and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas D Wlodarski whose telephone number is (571)272-3970. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/NICHOLAS D WLODARSKI/               Examiner, Art Unit 3672                                                                                                                                                                                         /Nicole Coy/Primary Examiner, Art Unit 3672